  Case 8:21-cv-00214-TPB-AAS Document 1 Filed 01/28/21 Page 1 of 3 PageID 1




                        IN THE MIDDLE DISTRICT OF FLORIDA
                           UNITED STATES DISTRICT COURT
                                  TAMPA DIVISION


TONI DARU,

       Plaintiff,

vs.                                                   CASE NO.: _______________________

DEALERS AUCTION XCHANGE, LLC,

      Defendant.
____________________________________/

                                          COMPLAINT

       COMES NOW Plaintiff, TONI DARU, hereinafter referred to as “Plaintiff” pursuant to the

Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 29 U.S.C. § 1161-1168., and sues

the Defendant, DEALERS AUCTION XCHANGE, LLC, a Florida company, hereinafter referred to

as “Defendant” and alleges:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      At all times material herein, Plaintiff was a resident of Hillsborough County, Florida.

       4.      At all times material herein, Defendant was and is a Florida company licensed and

authorized to and doing business in Pasco County, Florida.

       5.      At all times material herein, Defendant was an employer as defined by the laws under
  Case 8:21-cv-00214-TPB-AAS Document 1 Filed 01/28/21 Page 2 of 3 PageID 2




which this action is brought and employs the required number of employees.

                                              FACTS

       6.      Plaintiff was covered under a policy of health insurance through Defendant until her

termination on August 6, 2020.

       7.      Defendant failed to provide notice of her right to elect continuing health coverage

required by COBRA within 45 days of the qualifying event.

       8.      To date, Plaintiff has not received a COBRA compliant notice from Defendant

regarding her medical health insurance despite being aware of a qualifying event.

       9.      Plaintiff incurred medical bills that have not been paid.

                                          COUNT I
                                      COBRA VIOLATION

       10.     Plaintiff realleges paragraphs one through nine as though set forth fully herein.

       11.     Plaintiff’s termination was a qualifying event.

       12.     Since Plaintiff’s termination, the plan administrator has failed to provide timely

notice to Plaintiff of her right to elect continuation coverage of her health plan coverage as

required by the Consolidated Omnibus Budget Reconciliation Act.

       13      The conduct complained of above violates the Consolidated Omnibus Budget

Reconciliation Act, 29 U.S.C. § 1161-1168.

       WHEREFORE, Plaintiff prays for:

       a.      Statutory damages and penalties;

       b.      Attorney’s fees and costs;

       c.      Actual damages for unreimbursed medical bills; and

       d.      For any other relief, this Court deems just and equitable.

       WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by law
  Case 8:21-cv-00214-TPB-AAS Document 1 Filed 01/28/21 Page 3 of 3 PageID 3




including judgment against Defendant, liquidated damages, prejudgment interest; payment of

reasonable attorneys’ fees and costs incurred in the prosecution of this claim and such other relief as

the court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       14.     Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: January 28th 2021.

                                               FLORIN, GRAY, BOUZAS, OWENS, LLC

                                               /s/Christopher D. Gray
                                               CHRISTOPHER D. GRAY, ESQUIRE
                                               Florida Bar No.: 902004
                                               Primary: chris@fgbolaw.com
                                               Secondary: debbie@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQUIRE
                                               Florida Bar No.: 907804
                                               wolfgang@fgbolaw.com
                                               16524 Pointe Village Drive, Suite 100
                                               Lutz, FL 33558
                                               Telephone (727) 254-5255
                                               Facsimile (727) 483-7942
                                               Attorneys for Plaintiff
